Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
Applicant contends that Saito and Corbin do not teach or render obvious a lower limit detector, and upper limit detector, and upper limit detector, a timer and a polarity switcher of the kind recited in claim 1.
As to the lower limit and the upper limit detection Saito teach, during current detection, the current difference detection pulse generating circuit 693 turns the switching elements Tr2 and Tr8 on and the other switching elements off.  As a result, current flows along a path A4 traversing the switching element Tr2, the coil L1, the switching element Tr8, and the resistor R1, and a terminal voltage proportional to that current arises at the resistor R1, as illustrated in FIG.  Saito goes on to teach that the terminal voltage at the resistor R1, which is proportional to the coil current 11, and is converted into a digital signal by the A/D converter 695 illustrated in FIG. 2, and the digital signal is then supplied to the detection/determination circuit 696.  Saito further teach a driving processor for driving a motor having a rotor and one or more coils for rotating the rotor, the driving processor being configured to: generate a detection pulse for detecting whether or not the rotor has rotated; cause the generated detection pulse to be applied to at least one of the one or more coils; receive a signal indicating a detected value of current flowing in the at 
Next, as to the polarity switching, the applicant agrees that Corbin teach that switch S2 sets the polarity of the current flowing through the motor. As to the OFF time satisfies a polarity switching condition Corbin teach, To effect the control of the current which is applied to a motor winding, a motor driver comprises an oscillator 120, a flip-flop 130, a voltage comparator 140, and a switch S1.  The oscillator 120 is connected to a timing circuit TOSC, which is used to set the nominal frequency of the oscillator 120, so as to periodically set the flip-flop 130.  The output 131 of the flip-flop 130 controls the switch S1. When the flip-flop is set, the switch S1 connects the motor M to the resistor R.sub.S, thereby allowing current to flow from the voltage source 101, through the motor M and resistor R.sub.S, to ground.  When the flip-flop is reset, the switch S1 is opened, and current no longer flows through R.sub.S to ground. The examiner is of the view that the change state that is output by the oscillator to the flip-flop sets and resets is indicative of the OFF and ON switching condition.  And as to the timer that is configured to measure an OFF time indicating an elapsed time from the driver being brought into the OFF stated, not withstand the disclosure by Saito, Corbin also teach that after a time period, determined by TOSC, the oscillator output 121 changes state and sets flip-flop 130, which closes switch S1, thereby providing current to the motor again.  Thus, by controlling the voltage VC, the current flow to the motor can be controlled.

Respectfully, the claims remains rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US20170277130 in view of Corbin US 5877608.

Regarding claim1, Saito teach a movement comprising: 
a motor having a coil (Fig. 4 and L1) and a rotor; (Para 0052….the stepping motor 4 includes a stator 47 and a rotor 48;)

a driver (item 693 and DVR 66 Fig. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state. 

a lower limit detector (Resistor R1 along with circuit 696) driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is less than a lower limit while the rotor rotates one step; (Para. 0058, 0059, 0072) Note: the lower limit is interpreted as the peek value of the current and when the detection takes place, the current is less than the lower limit. When the current is detected as t3 and t4, the current is less than the peek value, (See Fig. 6A and 6B)

an upper limit detector (driving processor configured to……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is more than an upper limit where the rotor rotates on step; (Para. 0012, 0058, 0059, 0072)

a drive controller (item 6 or CPU 61) that brings the driver into the ON state based on a detection result of the lower limit detector after the driver is brought into the OFF state, and 
brings the driver into the OFF state when the upper limit detector detects that the current flowing through the coil is more than the upper limit after a predetermined time elapses from the driver being brought into the ON state; (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off, 0063) 

a timer configured to measure an OFF time indicating an elapsed time from the driver being brought into the OFF state (The timing circuit 613 is a counter circuit that counts the number of a prescribed frequency signal inputted from the divider circuit 612 and adds the obtained number to an initial time so as to measure the current time.); 

Saito do not explicitly disclosed a polarity switcher configured to switch a polarity of the 
drive signal in response to a determination that both (i) the current is less than the lower limit and (ii) the OFF time satisfies a polarity switching condition indicated by the measured OFF time being greater than a predetermined set time. 

However, Corbin disclosed a polarity switcher configured to switch a polarity of the drive signal in response to a determination that both (i) the current is less than the lower limit and (ii) the OFF time satisfies a polarity switching condition indicated by the measured OFF time being greater than a predetermined set time. (Col. 2, Ln 33-38)
	
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a polarity switcher as claimed to the device of Saito as per Corbin, the motivation being that the angular position of the rotation of the motor is adjusted precisely, inaccuracies in the motor positioning are minimizes, changes in rotational accuracy due to the influence of variations in resistance are eliminate and the need for calibrations and recalibration is minimized.

Regarding claim 2, Saito teach the movement according to claim 1, wherein the polarity switcher (247) determines that the polarity switching condition is satisfied when the OFF time is longer than a setting time. (Para. 0061….. the driving pulse generating circuit 692 (see FIG. 2) turns the switching elements Tr1 and Tr4 on and the other switching elements off.  As a result, current flows to the coil L1 along a path A1 traversing the switching elements Tr1 and Tr4.)

Regarding claim 3, Saito teach the movement according to claim 1, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a driving start time is shorter than a predetermined time, or a number of times of switching between the ON 

Regarding claim 4, Saito teach the movement according to claim 1, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a polarity switching time is shorter than a predetermined time, or a number of times of switching between the ON state and the OFF state of the driver from the polarity switching time is smaller than a predetermined number of times. (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off)

Regarding claim 6, Saito disclose a movement comprising: 
a motor having a coil; (Fig. 4 and L1) and a rotor (Para 0052…. the stepping motor 4 includes a stator 47 and a rotor 48;

a driver (item 693 and DVR 66 Fig. 2) that has an ON state and an OFF state, and outputs a drive signal to the coil so as to drive the motor and rotate the rotor; (Para. 0050, 0061) Note: the pulse signals are interpreted as the ON and OFF state.

a lower limit detector (R1 along with circuit 695) driving processor configured to:……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils) that detects that a current flowing through the coil, in response to the drive signal, is less than a lower limit while the rotor rotates one step; (Para. 0058, 0059, 0072) Note: the lower limit is interpreted as the peek value of the current and when the detection takes place, the current is less than the lower limit. When the current is detected as t3 and t4, the current is less than the peek value, (See Fig. 6A and 6B)

an upper limit detector that detects that a current flowing through the coil, in response to the drive signal, is more than an upper limit while the rotor rotates one step; (driving processor configured to……receive a signal indicating a detected value of current flowing in the at least one of the one or more coils)
a drive controller (item 6) that brings the driver into the ON state when the lower limit detector detects that the current flowing through the coil is less than the lower limit after a predetermined time elapses from the driver being brought into the OFF state, and brings the driver into the OFF state when the upper limit detector detects that the current flowing through the coil is more than the upper limit after the driver is brought into the ON state; (Para. 0063……the current difference detection pulse generating circuit 693 turns the switching elements Tr4 and Tr7 on and the other switching elements off) and 
a polarity switcher (247) that switches a polarity of the drive signal when an ON time satisfies a polarity switching condition, the ON time being an elapsed time from the driver being brought into the ON state. (Para. 0098)

Regarding claim 7, Saito disclose the movement according to claim 6, wherein the polarity switcher determines that the polarity switching condition is satisfied when the ON time is shorter than a setting time. (Para. 0062…..the current difference detection pulse generating circuit (see FIG. 2)

Regarding claim 8, Saito disclose the movement according to claim 6, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a driving start time is shorter than a predetermined time, or a number of times of switching between the ON state and the OFF state of the driver from the driving start time is smaller than a predetermined number of times. (Para. 0062)

Regarding claim 9, Saito disclose the movement according to claim 6, wherein the polarity switcher does not switch a polarity of the drive signal when an elapsed time from a polarity switching time is shorter than a predetermined time, or a number of times of switching between the ON state and the OFF state of the driver from the polarity switching time is smaller than a predetermined number of times. (Para. 0062)


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US20170277130 in view of Corbin US 5877608 and further in view of Igarashi et al. US 6,072,752

Regarding claim 5, Saito disclosed an electronic timepiece (See Fig. 5) comprising: 
Saito do not disclose a casing; and the movement according to claim 1 housed within the casing. 
However, Igarashi a casing; and the movement according to claim 1 housed within the casing. (Col. 9, Ln 63 to Col. 10 Ln 1-12),
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a casing to the device of Saito as per 

Regarding claim 10, Igarashi disclosed an electronic timepiece (See Fig. 5) comprising: 
a casing (Fig. 5); and the movement according to claim 6 housed within the casing. (Col. 9, Ln 63 to Col. 10 Ln 1-12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846